DAUKSCH, Judge,
concurring specially.
Although I am impressed by the logic and emotion of the strongly-worded dissent I am compelled to be firm in my support of the discretionary ruling of the trial judge. Where there is a basis for reasoned disagreement, as in this case, we are bound to uphold a ruling of the judge who saw and heard the parties. Further, I agree with Judge Harris that grandparents should be given priority over non-related parties in adoption considerations. Given that, I still must go with the trial judge. In family law cases our supreme court has ruled that the trial judge cannot be second-guessed and almost never reversed. See concurring opinion in Cason v. Cason, 592 So.2d 1277 (Fla. 5th DCA 1992).